Filed pursuant to Rule 433 Registration Statement No. 333-180300-03 November 19, 2013 If you are still having problems viewing this message, please click here for additional help. ETN Monthly Performance Report - October 2013 The October 2onthly Performance report is now available for download. Download the 1-pager report for complete details. Strategy in Focus: The CS Merger Arbitrage Liquid Index (Net) (the "Index") The Index is designed to provide exposure to a merger arbitrage investment strategy as represented by long and short positions in announced details within the United States, Canada and Western Europe.
